Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to the
                            Illinois Official Reports                         accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2018.04.10
                                                                              11:43:44 -05'00'




        Perez v. Illinois Workers’ Compensation Comm’n, 2018 IL App (2d) 170086WC



Appellate Court        ROCIO PEREZ, Appellant, v. THE ILLINOIS WORKERS’
Caption                COMPENSATION COMMISSION et al. (TFN, Inc., d/b/a Wendy’s,
                       Appellee).



District & No.         Second District, Workers’ Compensation Commission Division
                       Docket No. 2-17-0086WC



Filed                  January 9, 2018



Decision Under         Appeal from the Circuit Court of Kane County, No. 16-MR-751; the
Review                 Hon. David R. Akemann, Judge, presiding.



Judgment               Affirmed.


Counsel on             Michael B. Lulay, of Lulay Law Offices, of Naperville, for appellant.
Appeal
                       John A. Maciorowski and Jeffrey T. Rusin, of Rusin & Maciorowski,
                       Ltd., of Chicago, for appellee.



Panel                  JUSTICE HARRIS delivered the judgment of the court, with opinion.
                       Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                       Overstreet concurred in the judgment and opinion.
                                              OPINION

¶1        On September 10, 2007, claimant, Rocio Perez, filed an application for adjustment of claim
     pursuant to the Workers’ Compensation Act (Act) (820 ILCS 305/1 to 30 (West 2006)),
     seeking benefits from the employer, TFN Inc. Following a hearing, the arbitrator determined
     claimant’s condition of ill-being in her left knee was not causally connected to her work
     accident on June 19, 2007.
¶2        In May 2012, the Illinois Workers’ Compensation Commission (Commission) affirmed the
     arbitrator’s decision. On judicial review, in January 2013, the circuit court of Kane County
     confirmed the Commission’s decision. In March 2014, this court reversed the circuit court’s
     decision, finding that (1) the Commission abused its discretion in admitting the causation
     opinions of the employer’s independent medical expert and (2) the Commission’s finding that
     claimant failed to meet her burden of proving that her conditions of ill-being were causally
     connected to a workplace accident was against the manifest weight of the evidence. See Perez
     v. Illinois Workers’ Compensation Comm’n, 2014 IL App (2d) 130220WC-U.
¶3        In March 2015, the Commission issued a decision on remand, awarding 43/7 weeks’
     temporary total disability (TTD) benefits and $288 per week for a period of 43 weeks for the
     loss of use of claimant’s left leg. The Commission also ordered the employer to pay claimant’s
     medical expenses in accordance with sections 8(a) and 8.2(e) of the Act, without specifying the
     amount. 820 ILCS 305/8(a), 8.2(e) (West 2006). In November 2015, the circuit court of Kane
     County entered an order remanding the matter to the Commission to determine the amount
     owed for medical expenses.
¶4        In June 2016, the Commission issued a decision on remand, ordering the employer to pay
     $17,857.96 for medical expenses under sections 8(a) and 8.2(e) of the Act (820 ILCS 305/8(a),
     8.2(e) (West 2006)), representing the total amount of $17,597.86 paid by claimant’s husband’s
     health insurance provider under its group health insurance plan “and deductibles/copays of
     $260.00.” On judicial review, in January 2017, the circuit court of Kane County affirmed the
     Commission’s decision. Claimant appeals.
¶5        We affirm.

¶6                                         I. BACKGROUND
¶7       At arbitration, claimant, the assistant manager at a Wendy’s restaurant, testified she
     sustained a workplace injury in her left knee when she slipped and fell on a wet floor on June
     19, 2007. She subsequently underwent medical treatment, including physical therapy and
     surgery, for a lateral meniscal tear in her left knee.
¶8       Claimant testified that her medical expenses were either paid by Cigna, her then husband’s
     medical insurance carrier, or paid out-of-pocket. The employer submitted an exhibit listing
     medical payments made by Cigna, showing payments of $17,597.96 and copayments of $260.
     On April 4, 2011, the parties entered into a stipulation, reflecting fee schedule amounts for
     claimant’s medical services, which totaled $37,767.32, but with the caveat that “[the
     employer] disputes the fee schedule is the appropriate basis for calculating [the] amount of
     medical, if compensable.”
¶9       On April 25, 2011, the arbitrator issued a decision, finding claimant’s condition of ill-being
     in her left knee was not causally connected to her work accident on June 19, 2007. The

                                                 -2-
       Commission affirmed the arbitrator’s decision. On January 31, 2013, the circuit court of Kane
       County confirmed the Commission.
¶ 10       Claimant appealed to this court, which reversed the circuit court’s judgment and concluded
       that (1) the Commission abused its discretion in admitting the causation opinions of the
       employer’s independent medical expert and (2) the Commission’s finding that claimant failed
       to meet her burden of proving that her conditions of ill-being were causally connected to a
       workplace accident was against the manifest weight of the evidence. See Perez v. Illinois
       Workers’ Compensation Comm’n, 2014 IL App (2d) 130220WC-U.
¶ 11       On March 17, 2015, the Commission issued its decision on remand, awarding 43/7 weeks’
       TTD benefits and $288 per week for a period of 43 weeks for the loss of use of claimant’s left
       leg. The Commission also ordered the employer to pay claimant’s medical expenses in
       accordance with sections 8(a) and 8.2(e) of the Act, without specifying the amount. 820 ILCS
       305/8(a), 8.2(e) (West 2006). On November 12, 2015, the circuit court of Kane County entered
       an order remanding the matter to the Commission to determine the amount owed for medical
       expenses.
¶ 12       On June 16, 2016, the Commission issued a decision on remand, ordering the employer to
       pay $17,857.96, the negotiated amount of medical expenses under sections 8(a) and 8.2(e) of
       the Act (820 ILCS 305/8(a), 8.2(e) (West 2006)), representing $17,597.96 paid by Cigna and
       claimant’s out-of-pocket expenses of $260. The Commission noted that “[t]he statute does not
       require the employer to be a party to the rate agreement in order to receive the benefit of the
       agreement.” Relying on this court’s decision in Tower Automotive v. Illinois Workers’
       Compensation Comm’n, 407 Ill. App. 3d 427, 943 N.E.2d 153 (2011), the Commission
       accepted the employer’s argument that the maximum amount of medical expenses for which it
       was liable was the claimant’s out-of-pocket expenses and the amount actually paid by Cigna,
       not the amount owed under the fee schedule. On January 9, 2017, the circuit court confirmed
       the Commission’s decision.
¶ 13       This appeal followed.

¶ 14                                            II. ANALYSIS
¶ 15       On appeal, claimant argues the Commission erred in ordering the employer to pay medical
       expenses in a lower amount negotiated and paid by a third party insurance carrier, and not the
       stipulated fee schedule amounts.
¶ 16       Section 8(a) of the Act provides, in pertinent part, as follows:
               “The employer shall provide and pay the negotiated rate, if applicable, or the lesser of
               the health care provider’s actual charges or according to a fee schedule, subject to
               Section 8.2, in effect at the time the service was rendered for all the necessary first aid,
               medical and surgical services, and all necessary medical, surgical and hospital services
               thereafter incurred, limited, however, to that which is reasonably required to cure or
               relieve from the effects of the accidental injury.” (Emphasis added.) 820 ILCS 305/8(a)
               (West 2006).
¶ 17       Claimant contends that, under section 8(a) of the Act, the employer pays the negotiated rate
       only when the rate is negotiated by the employer or its own insurance carrier. Here, the
       negotiated rate was accepted by a third-party insurance carrier, Cigna, which was claimant’s
       then husband’s health insurer. The employer argues that under the plain language of the


                                                    -3-
       statute, it is only liable for the amount of medical expenses actually paid pursuant to the
       negotiated rate, regardless of whether the employer or its insurer negotiated the rate. We agree.
¶ 18        In cases of statutory construction, the cardinal rule is to ascertain and give effect to the
       intent of the legislature. People v. Johnson, 2017 IL 120310, ¶ 15, 77 N.E.3d 615. “Where the
       language is clear and unambiguous, a court may not depart from the plain language by reading
       into the statute exceptions, limitations, or conditions that the legislature did not express.”
       Hayashi v. Illinois Department of Financial & Professional Regulation, 2014 IL 116023, ¶ 16,
       25 N.E.3d 570. Statutory construction issues are subject to de novo review. Cassens Transport
       Co. v. Illinois Industrial Comm’n, 218 Ill. 2d 519, 524, 844 N.E.2d 414, 418 (2006).
¶ 19        Here, under the plain language of section 8(a) of the Act, the employer is required to pay
       (1) the negotiated rate, if applicable, (2) the lesser of the health care provider’s actual charges,
       or (3) according to a fee schedule. 820 ILCS 305/8(a) (West 2006). Contrary to claimant’s
       assertion, there is no limiting language that requires the employer to pay the negotiated rate
       only when it is negotiated by the employer or the employer’s own insurance carrier. Claimant
       attempts to create an ambiguity where none exists. The statute clearly requires the employer to
       pay “the negotiated rate.” (Emphasis added.) Id. Had the legislature intended to limit
       negotiated rates and agreements to those between the employer or the employer’s own
       insurance carrier, it could have included this restriction; however, the legislature declined to do
       so.
¶ 20        Further, claimant argues that the Commission’s guidelines demonstrate that the
       “legislature expected [the negotiated rate] to be negotiated by the parties who would owe the
       injured worker’s medical bills under the Workers’ Compensation Act.” We disagree. The
       Commission’s guidelines, which claimant points to, provide as follows:
                “The fee schedule does not preclude any privately and independently negotiated rates
                or agreements between a provider and a carrier, or a provider and an employer, that are
                negotiated for the purposes of providing services covered under the Illinois Workers’
                Compensation Act.” Ill. Workers’ Compensation Comm’n, Medical Fee Schedule
                Instructions     &     Guidelines,      https://www2.illinois.gov/sites/iwcc/Documents/
                Instructions%20and%20guidelines.pdf (last visited Jan. 3, 2018) (governing
                “procedures, treatments, and services provided on or after February 1, 2006” and
                before February 1, 2009).
       We find that the Commission’s guidelines merely clarify that the fee schedule does not
       preclude a negotiated rate or agreement. They are silent on the issue of who may actually pay
       or benefit from the negotiated rate.
¶ 21        Claimant next argues that the Illinois Administrative Code provides that only the employer
       or its own carrier may negotiate the reduced rate. The Illinois Administrative Code provides, in
       pertinent part:
                “Under the fee schedule, the employer pays the lesser of the rate set forth in the
                schedule or the provider’s actual charge. If an employer or insurance carrier contracts
                with a provider for the purpose of providing services under the Act, the rate negotiated
                in the contract shall prevail.” (Emphasis added.) 50 Ill. Adm. Code 7110.90(d),
                amended at 36 Ill. Reg. 17108 (eff. Nov. 20, 2012).




                                                    -4-
       Here, again, the language cited by claimant is devoid of any limitation that only the employer’s
       own insurance carrier may negotiate the reduced rate. The disjunctive term “or” indicates that
       either the employer or insurance carrier—any insurance carrier—may negotiate a reduced rate.
¶ 22       Contrary to claimant’s argument, the plain language of section 8(a) of the Act indicates that
       the legislative intent was to provide relief to injured employees only to the extent reasonably
       required to cure or relieve claimant from the effects of a workplace injury. 820 ILCS 305/8(a)
       (West 2006). Specifically, the Act provides that the employer shall pay medical expenses
       “limited, however, to that which is reasonably required to cure or relieve from the effects of the
       accidental injury.” (Emphasis added.) Id. Here, consistent with the legislative intent of the
       statute, and specifically in regards to her medical expenses, claimant was cured or relieved
       from the effects of her injury once the employer paid the negotiated rate of $17,857.96 with a
       $0 balance remaining. See Tower Automotive, 407 Ill. App. 3d at 437 (“By paying, or
       reimbursing an injured employee, for the amount actually paid to the medical service
       providers, the plain language of the statute is satisfied.”). To award claimant any amount for
       medical expenses beyond the amount actually paid to the medical service providers would
       result in a windfall to claimant.

¶ 23                                      III. CONCLUSION
¶ 24      For the reasons stated, we affirm the circuit court’s judgment.

¶ 25      Affirmed.




                                                   -5-